Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 7-9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended claims 1 and 8 to specify “wherein the temporal gradient is a difference between fluorescence intensity in a later input frame and an earlier input frame at the at least one location, and the spatial gradient is a difference between fluorescence intensity at the at least one location and a downstream location”. 
The closest prior art to teach the limitation of claims 1 and 8 “a positive direction along the identified blood vessel structure is defined and the blood flow direction is determined to be along the positive direction if the temporal gradient and the spatial gradient have opposite signs” is Sun et al. (US 6480615 B1, published November 12, 2002), which talks about deriving forward and backward spatial and temporal gradients of optical flow  (see col. 6, lines 41-46 – “Using the data from frames k-1, k and k+1, adaptive spatial and temporal gradients are derived. In particular, forward spatial and temporal gradients are is derived for the optical flow from frame k to frame k+1, while backward spatial and temporal gradients are derived for the optical flow from frames k-1 to frame k.”). Sun does not explicitly teach defining the positive flow direction if the spatial gradient and temporal gradient have opposite signs. 

Another prior art of record to teach this limitation was Korporaal et al. (US 20160249874 A1, published September 1, 2016), which discloses determining the flow velocity based on the spatial gradient and temporal gradient (see para. 0077 – “...the velocity of a fluid is determined on the basis of the product of the determined temporal gradient and the determined spatial gradient.”). Korporaal does not explicitly teach defining the positive flow direction if the spatial gradient and temporal gradient have opposite signs.
The limitation “a positive direction along the identified blood vessel structure is defined and the blood flow direction is determined to be along the positive direction if the temporal gradient and the spatial gradient have opposite signs” imparts a novel and non-obvious function of the claimed apparatus, as shown in the applicant’s Fig. 1 and specification (see para. 0053-0063). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793